DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 27, 2018, is the U.S. national stage of an international PCT application, filed on March 8, 2017, and claims priority to a foreign application, filed on March 31, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 16, 2022 has been entered.
Response to Amendment
This Office action is in response to the amendment and arguments on April 15, 2022. Claims 15, 24 and 26 were amended. Claims 15-22, 24, 26 and 28 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 8-10) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as moot in view of new grounds of rejection. Accordingly, the rejections under 35 U.S.C. 103 are revised.


Allowable Subject Matter
Claims 17, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19-21, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0208583 A1) in view of Xiong et al. (WO 2017/123275 A1).
15. A terminal (Jiang, FIG. 12) comprising: 
a receiver (Jiang, FIG. 12, Id.) that receives, according to a downlink control information format, information (Jiang, para. [0129], “In one example, the control information portion 1402 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets intended for one or more subordinate entities, and the DL data portion 1404 may be used to transmit a data payload including the data packets intended for the one or more subordinate entities within the assigned time-frequency slots. Thus, each subordinate entity that will be receiving data in the data portion 1404 of the subframe 1400 may be individually addressed in the control portion 1402 of the subframe 1400, so that the subordinate entities can receive and process the correct downlink data packets. Thus, all of the data packets transmitted within the subframe 1400 may be scheduled according to the scheduling information in the control information portion 1402 of the same subframe 1400. Following the GP portion 1406, the scheduling entity may receive an ACK signal (or a NACK signal) during the ACK/NACK portion 1408 from each subordinate entity that received data packets during the data portion 1404 to indicate whether the data packets were successfully received. Thus, all of the data packets transmitted within the subframe 1400 may be acknowledged/not acknowledged within the same subframe 1400.” emphasis added.) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Jiang, para. [0129], “In one example, the control information portion 1402 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets intended for one or more subordinate entities, and the DL data portion 1404 may be used to transmit a data payload including the data packets intended for the one or more subordinate entities within the assigned time-frequency slots...” Id.), and 
a timing when a HARQ response to the downlink data is transmitted from the terminal (Xiong, para. [0044], “In the example shown in FIG. 4, a DCI bit field of '00' can indicate a HARQ ACK-NACK feedback delay of 0 subframes. In other words, the DCI bit field of '00' can indicate the self-contained HARQ ACK-NACK transmission scheme. A DCI bit field of '01 ' can indicate a HARQ ACK-NACK feedback delay of 2 subframes. A DCI bit field of ' 10' can indicate a HARQ ACK-NACK feedback delay of 4 subframes. A DCI bit field of Ί can indicate a HARQ ACK-NACK feedback delay of 8 subframes. Therefore, the DCI bit field of '00' can relate to the self-contained HARQ ACK-NACK transmission scheme, and the bit fields of '01 ', ' 10' and Ί 1 ' can relate to the relaxed HARQ ACK- NACK transmission scheme.”); and 
a transmitter (Jiang, FIG. 12, Id.) that transmits the HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Xiong, para. [0044], “In the example shown in FIG. 4, a DCI bit field of '00' can indicate a HARQ ACK-NACK feedback delay of 0 subframes. In other words, the DCI bit field of '00' can indicate the self-contained HARQ ACK-NACK transmission scheme. A DCI bit field of '01 ' can indicate a HARQ ACK-NACK feedback delay of 2 subframes. A DCI bit field of ' 10' can indicate a HARQ ACK-NACK feedback delay of 4 subframes. A DCI bit field of Ί can indicate a HARQ ACK-NACK feedback delay of 8 subframes. Therefore, the DCI bit field of '00' can relate to the self-contained HARQ ACK-NACK transmission scheme, and the bit fields of '01 ', ' 10' and Ί 1 ' can relate to the relaxed HARQ ACK- NACK transmission scheme.” Id.)
wherein the information is transmitted via a downlink control channel (Jiang, para. [0129], “In one example, the control information portion 1402 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets intended for one or more subordinate entities, and the DL data portion 1404 may be used to transmit a data payload including the data packets intended for the one or more subordinate entities within the assigned time-frequency slots...” Id.), and
wherein the downlink data and the HARQ response to the downlink data are included in a same subframe (Jiang, para. [0129], “…Following the GP portion 1406, the scheduling entity may receive an ACK signal (or a NACK signal) during the ACK/NACK portion 1408 from each subordinate entity that received data packets during the data portion 1404 to indicate whether the data packets were successfully received. Thus, all of the data packets transmitted within the subframe 1400 may be acknowledged/not acknowledged within the same subframe 1400.” Id.)
Jiang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Xiong et al. provides prior art disclosure and suggestions for the claimed invention, such as a timing when a HARQ response to the downlink data is transmitted from the terminal (Xiong, para. [0044], “In the example shown in FIG. 4, a DCI bit field of '00' can indicate a HARQ ACK-NACK feedback delay of 0 subframes. In other words, the DCI bit field of '00' can indicate the self-contained HARQ ACK-NACK transmission scheme. A DCI bit field of '01 ' can indicate a HARQ ACK-NACK feedback delay of 2 subframes. A DCI bit field of ' 10' can indicate a HARQ ACK-NACK feedback delay of 4 subframes. A DCI bit field of Ί can indicate a HARQ ACK-NACK feedback delay of 8 subframes. Therefore, the DCI bit field of '00' can relate to the self-contained HARQ ACK-NACK transmission scheme, and the bit fields of '01 ', ' 10' and Ί 1 ' can relate to the relaxed HARQ ACK- NACK transmission scheme.” Id.) The prior art disclosure and suggestions of Xiong et al. are for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies (Xiong. para. [0041], “To support dynamic scheduling of HARQ ACK-NACK transmission schemes with different HARQ feedback latencies, the eNodeB can transmit an indication that configures the UE to use the self-contained HARQ ACK-NACK transmission scheme or the relaxed HARQ ACK-NACK transmission scheme. The indication can be transmitted to the UE in downlink control information (DCI) via a 5G physical downlink control channel (xPDCCH). The indication can be included in the DCI for uplink grant and downlink assignment on the xPDCCH…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies.
16. The terminal according to claim 15, wherein: 
the receiver receives information (Jiang, para. [0143], “In one example, the control information portion 1602 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets to be transmitted by one or more subordinate entities and the data portion 1606 may be used by the subordinate entities to transmit their data packets to the scheduling entity within the assigned time-frequency slots. Each subordinate entity that transmitted data within the data portion 1606 may then receive an ACK signal (or a NACK signal) during the ACK/NACK portion 1608 from the scheduling entity to indicate whether the data packets were successfully received at the scheduling entity. Thus, all of the data packets transmitted within the subframe 1600 may be acknowledged/not acknowledged within the same subframe 1600.” emphasis added.) indicating 
a resource position where an uplink data channel is mapped in a radio frame (Jiang, para. [0143], “In one example, the control information portion 1602 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets to be transmitted by one or more subordinate entities and the data portion 1606 may be used by the subordinate entities to transmit their data packets to the scheduling entity within the assigned time-frequency slots. Each subordinate entity that transmitted data within the data portion 1606 may then receive an ACK signal (or a NACK signal) during the ACK/NACK portion 1608 from the scheduling entity to indicate whether the data packets were successfully received at the scheduling entity. Thus, all of the data packets transmitted within the subframe 1600 may be acknowledged/not acknowledged within the same subframe 1600.” emphasis added. Id.), and 
a timing when a HARQ response to uplink data is received from a base station (Xiong, para. [0044], “In the example shown in FIG. 4, a DCI bit field of '00' can indicate a HARQ ACK-NACK feedback delay of 0 subframes. In other words, the DCI bit field of '00' can indicate the self-contained HARQ ACK-NACK transmission scheme. A DCI bit field of '01 ' can indicate a HARQ ACK-NACK feedback delay of 2 subframes. A DCI bit field of ' 10' can indicate a HARQ ACK-NACK feedback delay of 4 subframes. A DCI bit field of Ί can indicate a HARQ ACK-NACK feedback delay of 8 subframes. Therefore, the DCI bit field of '00' can relate to the self-contained HARQ ACK-NACK transmission scheme, and the bit fields of '01 ', ' 10' and Ί 1 ' can relate to the relaxed HARQ ACK- NACK transmission scheme.” Id.), 
wherein the transmitter transmits data by the uplink data channel (Jiang, para. [0143], “In one example, the control information portion 1602 may be used to transmit a physical downlink control channel (PDCCH) indicating time-frequency assignments of data packets to be transmitted by one or more subordinate entities and the data portion 1606 may be used by the subordinate entities to transmit their data packets to the scheduling entity within the assigned time-frequency slots...” Id.), and
wherein the receiver receives, at the timing when the HARQ response to the uplink data is received, at least one of scheduling information for retransmission data, and a HARQ response to data transmitted by the uplink data channel (Jiang, para. [0143], “…Each subordinate entity that transmitted data within the data portion 1606 may then receive an ACK signal (or a NACK signal) during the ACK/NACK portion 1608 from the scheduling entity to indicate whether the data packets were successfully received at the scheduling entity. Thus, all of the data packets transmitted within the subframe 1600 may be acknowledged/not acknowledged within the same subframe 1600.” Id.)
19. The terminal according to claim 15, wherein downlink data arranged at the resource position where the downlink data channel is mapped is divided into a plurality of segments (Jiang, para. [0129], Id.), and 
the receiver receives the downlink data mapped to one or more segments which are designated by a downlink control information (Jiang, para. [0129], Id.)
20. The terminal according to claim 15, wherein uplink data arranged at a resource position where an uplink data channel is mapped is divided into a plurality of segments (Jiang, para. [0143], Id.), and 
the transmitter transmits the uplink data mapped to one or more segments designated by an uplink grant (Jiang, para. [0143], Id.)
21. The terminal according to claim 19, wherein the receiver receives information indicating a range of the plurality of segments through at least one of an RRC message and the downlink control information (Jiang, para. [0129], Id.)
24. A communication method (Jiang, FIG. 12, Id.) comprising: 
receiving, according to a downlink control information format, information (Jiang, para. [0129], Id.) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Jiang, para. [0129], Id.), and 
a timing when an HARQ response to downlink data is transmitted from the terminal (Xiong, para. [0044], Id.); and 
transmitting the HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Xiong, para. [0044], Id.),
wherein the information is transmitted via a downlink control channel (Jiang, para. [0129], Id.), and
wherein the downlink data and the HARQ response to the downlink data are included in a same subframe (Jiang, para. [0129], Id. cf. Claim 15).
Jiang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Xiong et al. provides prior art disclosure and suggestions for the claimed invention, such as a timing when an HARQ response to downlink data is transmitted from the terminal (Xiong, para. [0044], Id.) The prior art disclosure and suggestions of Xiong et al. are for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies (Xiong. para. [0041], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies.
26. A base station (Jiang, FIG. 10) comprising: 
a transmitter (Jiang, FIG. 10, Id.) that transmits, according to a downlink control information format, information (Jiang, para. [0129], Id.) indicating 
a resource position where a downlink data channel is mapped in a radio frame (Jiang, para. [0129], Id.), and 
a timing when an HARQ response to the downlink data is transmitted from a terminal (Xiong, para. [0044], Id.); and 
a receiver (Jiang, FIG. 10, Id.) that receives the HARQ response to downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Xiong, para. [0044], Id.),
wherein the information is transmitted via a downlink control channel (Jiang, para. [0129], Id.), and
wherein the downlink data and the HARQ response to the downlink data are included in a same subframe (Jiang, para. [0129], Id. cf. Claim 15).
Jiang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Xiong et al. provides prior art disclosure and suggestions for the claimed invention, such as a timing when an HARQ response to the downlink data is transmitted from a terminal (Xiong, para. [0044], Id.) The prior art disclosure and suggestions of Xiong et al. are for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies (Xiong. para. [0041], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of supporting dynamic scheduling of HARQ schemes with different feedback latencies.
28. A wireless communication system comprising: 
the terminal (Jiang, FIG. 12, Id.) according to claim 15: and 
a base station (Jiang, FIG. 10, Id.) comprising: 
a second transmitter (Jiang, FIG. 10, Id.) that transmits, according to the downlink control information format, the information (Jiang, para. [0129], Id.) indicating 
the resource position where the downlink data channel is mapped in the radio frame (Jiang, para. [0129], Id.), and 
the timing when the HARQ response to the downlink data is transmitted from the terminal (Xiong, para. [0044], Id.); and 
a second receiver (Jiang, FIG. 10, Id.) that receives the HARQ response to the downlink data received by the downlink data channel at the timing when the HARQ response to the downlink data is transmitted (Xiong, para. [0044], Id. cf. Claim 15).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476